Opinion by
Mr. Justice Mestrezat,
Under the testimony- there can be little or no dispute as to *45the facts in the case, which have been fully and correctly found by the learned trial judge; and his conclusions of law are amply sustained by the numerous authorities he cites. Little need be said in vindication of his decree.
We agree with the learned counsel for appellants that a court of equity has no jurisdiction to restrain by injunction an interference with a legal right which is in doubt and rests upon disputed questions of fact. Before a party can invoke the aid of a chancellor in such cases, he must' have his right determined in an action at law. But it is equally well settled in this jurisdiction, that a court of equity will restrain a threatened interference with the exercise of a right without a prior adjudication at law where the right is clear and there is no serious dispute as to any of the material facts. Both of these propositions are so well settled that no authorities need be cited to sustain them. Here, the right of the plaintiff to the use of the outhouse as originally located, the alley, the hydrant and the chimney, as averred in his bill, was so conclusively established by the testimony that there could be no serious dispute concerning it. The answer, it is true, denied some of the material averments of the bill, but the testimony disclosed no facts to sustain such denial, and hence was not sufficient to oust the jurisdiction of the chancellor. “ It is not enough for the defendant to deny the plaintiff’s right,” says the court in Miller v. Lynch, 149 Pa. 460, “ his denial must be based upon facts which show a substantial dispute. The facts found by the master show that the plaintiff’s right to the use of this alley in the manner claimed by him was entirely clear. It would have been useless to send the case to a jury to settle a question of fact which is not of a tangible nature.”
The appellants further contend that they had the right to make such alterations in the structure, form and location of the outbuilding as might be necessary for the improvement of their estate and the abatement of a nuisance, so long as they did not materially interfere with the uses of the building by appellee. The rule in such cases is stated in 10 Am. & Eng. Ency. of Law (2d ed.), 428, as follows: “ In the case of an easement by express grant, the rights and liabilities of the parties are determined by the terms of the agreement, and each has a right to insist that the terms of the agreement be com*46plied with, and that, so long as the easement is enjoyed, it shall remain substantially as it was at the time the right accrued, regardless of whether benefit or damage will result from a proposed change.” Here, again, are the appellants confronted with the facts and they render it unnecessary to determine the question their counsel suggests. The trial judge finds that there whs no necessity for a change in the structure or location of the outbuilding and “ that it was not dictated by anything more than their own notion that it should be made.” But it also clearly appears from appellants’ own admissions that the proposed alteration of the house would have been most material both as to the structure and its location. The old building was a brick structure and its door was about nine feet east, and three feet south, of the door of the appellee’s kitchen, whereas the new building was wooden or frame and its door was within three or four feet of the kitchen door. The appellee had the right to have the outbuilding located at the distance of the original building from his house with the right of passage over the intervening space, and the erection of the new building within a step of liis kitchen door Avould be a substantial, as well as a most material and undesirable, alteration or change in his easement. As suggested by the trial judge, “ if the defendants wanted to improve their property by the erection of brick closets, they should at least have put them near the site or location of the old, and not bring any one of them nearer to the plaintiff’s house or kitchen door.” It is also suggested by the appellants that the change in the old building was justified because of the order of the board of health, but, as found by the trial judge and' not excepted to, they presented no evidence to show that there was any necessity or requirement of any paramount authority to make the change.”
It is further argued by the appellants that the trial court should not have decreed the restoration of the outbuilding because “ the damage and inconvenience to the respondents bjr granting the injunction would be greater than the damage and inconvenience caused to the complainant by withholding it.” It is sufficient to say in reply to this suggestion that the facts as found by the trial court do not warrant this allegation by the appellants. On the other hand, damages recoverable by law for the invasion of the appellee’s rights would be clearly inade*47quate and his injury permanent and irreparable, and hence the court should give him adequate relief by requiring the appellants to restore the property to the condition in which it was when they destroyed it.
The assignments of error are overruled and the decree is affirmed.